Appellate Case: 21-1134     Document: 010110672086      Date Filed: 04/18/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         April 18, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  WILLIAM MONTGOMERY,

        Plaintiff - Appellant,

  v.                                                         No. 21-1134
                                                (D.C. No. 1:19-CV-00387-PAB-MEH)
  DON CALVANO,                                                (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       William Montgomery, proceeding pro se, 1 appeals the district court’s dismissal

 of his 42 U.S.C. § 1983 suit against Don Calvano. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Montgomery proceeds pro se, we construe his filings liberally but do
 not serve as his advocate. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir.
 2009).
Appellate Case: 21-1134    Document: 010110672086        Date Filed: 04/18/2022    Page: 2



                                     I. Background

       Montgomery walked past Commerce City police officer Calvano and out of a

 Walmart with an unbagged package of cheese. Calvano then approached him and

 asked to see a receipt. Montgomery did not produce a receipt and did not “confirm

 nor deny that he paid for the merchandise.” R. at 151. Calvano detained

 Montgomery while Walmart employees investigated whether Montgomery paid for

 the cheese.

       About 15 minutes later, a Walmart employee told Calvano that Montgomery

 had not paid for the cheese. So Calvano arrested Montgomery for shoplifting, issued

 him a summons for petty theft in the amount of $2.37, and let him go. Montgomery

 then produced a receipt showing he had, in fact, paid for the cheese. A Walmart

 employee verified the receipt, and Calvano rescinded the summons.

       Montgomery then sued, alleging Calvano violated his Fourth Amendment

 rights. He claimed Calvano lacked reasonable, articulable suspicion to detain him

 and lacked probable cause to arrest him.

       The district court applied the doctrine of qualified immunity and dismissed the

 claims. On the unlawful arrest claim, which is the only claim at issue in this appeal,

 the district court found that at the time of Montgomery’s arrest, it was not clearly

 established that an arrest under similar circumstances violated a suspect’s Fourth

 Amendment rights.




                                            2
Appellate Case: 21-1134    Document: 010110672086         Date Filed: 04/18/2022     Page: 3



                                     II. Discussion

       We review de novo the grant of a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6) due to qualified immunity. See Moya v. Schollenbarger,

 465 F.3d 444, 454–55 (10th Cir. 2006). In doing so, “we accept as true all

 well-pleaded facts, as distinguished from conclusory allegations, and view those facts

 in the light most favorable to the nonmoving party.” Id. at 455 (brackets and internal

 quotation marks omitted).

       “The doctrine of qualified immunity protects government officials from

 liability for civil damages insofar as their conduct does not violate clearly established

 statutory or constitutional rights of which a reasonable person would have known.”

 Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted).

 “When a defendant raises the qualified-immunity defense, the plaintiff must . . .

 establish (1) the defendant violated a federal statutory or constitutional right and

 (2) the right was clearly established at the time of the defendant’s conduct.” Ullery

 v. Bradley, 949 F.3d 1282, 1289 (10th Cir. 2020). Courts have discretion to decide

 which of the two prongs of the qualified-immunity analysis to address first. Pearson,

 555 U.S. at 236. The district court decided the qualified-immunity question on the

 second prong, and so do we.

       “A clearly established right is one that is sufficiently clear that every

 reasonable official would have understood that what he is doing violates that right.”

 Mullenix v. Luna, 577 U.S. 7, 11 (2015) (internal quotation marks omitted). “We do

 not require a case directly on point, but existing precedent must have placed the

                                             3
Appellate Case: 21-1134    Document: 010110672086        Date Filed: 04/18/2022      Page: 4



 statutory or constitutional question beyond debate.” Id. at 12 (internal quotation

 marks omitted). “The dispositive question is whether the violative nature of

 particular conduct is clearly established.” Id. (internal quotation marks omitted).

 “In the Fourth Amendment context, ‘the result depends very much on the facts of

 each case,’ and the precedents must ‘squarely govern’ the present case.” Aldaba v.

 Pickens, 844 F.3d 870, 877 (10th Cir. 2016) (quoting Mullenix, 577 U.S. at 13).

 “[Q]ualified immunity protects all but the plainly incompetent or those who

 knowingly violate the law.” Mullenix, 577 U.S. at 12 (internal quotation marks

 omitted).

       “Under the Fourth Amendment, a warrantless arrest requires probable cause.”

 Donahue v. Wihongi, 948 F.3d 1177, 1189 (10th Cir. 2020). “Police officers have

 probable cause to arrest if ‘the facts and circumstances within the arresting officers’

 knowledge and of which they had reasonably trustworthy information were sufficient

 to warrant a prudent man in believing that the suspect had committed or was

 committing an offense.’” Id. (quoting Adams v. Williams, 407 U.S. 143, 148 (1972)).

 “[C]ourts assess probable cause ‘from the standpoint of an objectively reasonable

 police officer’ under the totality of the circumstances.” Id. (quoting Ornelas v.

 United States, 517 U.S. 690, 696 (1996)). “[T]he probable cause standard of the

 Fourth Amendment requires officers to reasonably interview witnesses readily

 available at the scene, investigate basic evidence, or otherwise inquire if a crime has

 been committed at all before invoking the power of warrantless arrest and detention.”

 Romero v. Fay, 45 F.3d 1472, 1476–77 (10th Cir. 1995). Probable cause therefore

                                            4
Appellate Case: 21-1134    Document: 010110672086        Date Filed: 04/18/2022       Page: 5



 “may arise from information provided by individuals.” Donahue, 948 F.3d at 1189.

       Montgomery argues the law was clearly established that an arrest based on

 facts such as those known to Calvano at the time he arrested Montgomery, without

 further investigation, violates a suspect’s Fourth Amendment rights. To support this

 proposition, he cites Baptiste v. J.C. Penney Co., 147 F.3d 1252 (10th Cir. 1998);

 Lusby v. T.G. & Y. Stores, Inc., 749 F.2d 1423 (10th Cir. 1984), vacated sub nom.

 City of Lawton v. Lusby, 474 U.S. 805 (1985), aff’d on reconsideration,

 796 F.2d 1307 (10th Cir. 1986); and Harbin v. City of Albuquerque, No. CIV 05-550

 LCS/RLP, 2006 WL 8444308 (D.N.M. Apr. 11, 2006). But the facts of these cases

 materially differ from this case.

       In each of these cases, the arresting officer arrived on the scene after the

 alleged crime occurred and relied solely on accusations made by a party whose

 reliability had been called into doubt or would have been called into doubt if the

 officer had done any investigation, such as by interviewing the suspect. See Baptiste,

 147 F.3d at 1257 (concluding that the officers lacked reasonable grounds “to believe

 the shoplifting allegations made by store security guards in light of the conduct

 recorded on [a] videotape; [the suspect’s] explanation; her production of receipts[;]

 . . . and the search of her bag, purse, and pockets, which revealed no stolen

 merchandise”); Lusby, 749 F.2d at 1430 (noting the arresting officers arrived on the

 scene, “picked up the [suspects], handcuffed and frisked them and took them to jail

 without interviewing witnesses or conducting any inquiry to determine whether

 probable cause existed to arrest them”); Harbin, 2006 WL 8444308, at *1 (noting the

                                            5
Appellate Case: 21-1134    Document: 010110672086         Date Filed: 04/18/2022    Page: 6



 responding officer “approached [the suspect] from behind and immediately placed

 her into handcuffs without first speaking to [the suspect] or any store personnel”).

 Here, in contrast, Calvano personally witnessed Montgomery walk out of the store

 with unbagged merchandise and no visible receipt. Calvano then investigated the

 matter by asking both Montgomery and store employees if Montgomery had paid for

 the cheese. The store employees said he had not, and Montgomery refused to rebut

 this allegation. Montgomery’s cited cases therefore do not “squarely govern the

 present case,” Aldaba, 844 F.3d at 877 (internal quotation marks omitted).

       Montgomery does not cite any case holding that an officer lacked probable to

 arrest an alleged shoplifter on facts like those in this case—i.e., where the officer

 personally witnessed some facts supportive of probable cause that the suspect had

 shoplifted; the officer asked the suspect about it, and the suspect did not deny

 shoplifting the items in question; and store employees told the officer the suspect

 had, in fact, stolen the items. We therefore affirm the district court’s conclusion that

 Calvano’s arrest of Montgomery did not violate clearly established law. See Thomas

 v. Durastanti, 607 F.3d 655, 669 (10th Cir. 2010) (“The plaintiff bears the burden of

 citing to us what he thinks constitutes clearly established law.”).

                                     III. Conclusion

       We affirm the district court’s entry of final judgment in favor of Calvano.


                                              Entered for the Court

                                              Joel M. Carson III
                                              Circuit Judge

                                             6